DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Receipt is acknowledged of the amendment and response filed 12/3/2020. Claims 1, 4-7 and 9-23 are pending in the application.  Claims 1, 12, 13, 19-20 were amended, and claims 2, 3 and 8 were previously cancelled by the applicant. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-17 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over Cavadini et al. (US 5,968,569).
Regarding claims 15 and 16, Cavadini discloses a process for making a dusted kibble having bacterial probiotics, differing from the claimed invention that the dusting and process are not substantially free of a carrier. Cavadini discloses a nutritionally balanced pet food kibble a core matrix comprising a gelatinized starch matrix , a protein source and comprising a fat source (column 2 lines 15-17) on which a powder comprising active probiotics is dusted (column 4 lines 66-67). Cavadini discloses producing a nutritionally balanced pet food kibble (column 2 lines 15-17) on which a powder comprising active probiotics is dusted (column 4 lines 66-67). Cavadini discloses that at water activity levels in the range of 0.15 to 0.3 (column 5 lines 14-15), 
 Cavadini discloses that protection agents to improve the survival of the microorganisms may be incorporated into the dusting. Examples of suitable protecting agents are vitamins such as vitamins C and E, amino acids and their salts such as lysine, glycine, cysteine and sodium glutamate, sugars such as lactose, trehalose, saccharose, dextrin and maltodextrin, and proteins such as milk and soy proteins. (column 5 lines 29-36), some of which meet applicant’s definition of “carrier”.  
Claim 15 does not disclose the composition of the second powder, claim 16 discloses a vitamin, which typically is an active ingredient dispersed in a material that meets the definition of “carrier”.  It is therefore considered that the second dusting provides a “carrier”. 
 Regarding claim 17, Cavadini discloses a stability aid and a preservative aid in the probiotic dusting, (column 5, lines 29-36, disclosing stability aids such as maltodextrin, sugars, which are “carriers” by definition; and preservative aids such as ascorbic acid (vitamin C, column 5 lines 31 and 32 as protective agent), which are typically dispersed in a “carrier”.  The claimed dusting and process are therefore not substantially free of a carrier, and undifferentiated from the art. 
Response to Arguments
Applicant’s arguments in view of the amended claims are persuasive, the rejection of claims 1, 4-7 and 9-14 and 18-23 under 35 USC 103(a) is withdrawn. 
Potentially Allowable Subject Matter
	Claims 1, 4-7, 9-14 and 18-23 free of the art, in view of claim amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793